Citation Nr: 0831988	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to the service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, asserted to be secondary to the 
service-connected PTSD.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis and as secondary to the 
service-connected PTSD.  

5.  Entitlement to service connection for pneumonia, asserted 
to be secondary to the service-connected PTSD.  

6.  Entitlement to service connection for hypothyroidism.  

7.  Entitlement to service connection for a disability 
manifested by hyperlipidemia.  

8.  Entitlement to an initial increased rating for bilateral 
hearing loss, evaluated as 30% disabling from December 14, 
2004 to February 28, 2007 and as 50% disabling since March 1, 
2007.  

9.  Entitlement to an initial increased disability rating for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling, to include the matter of entitlement to separate 
compensable evaluations for tinnitus in each ear.  

10.  Whether a finding of incompetency to handle disbursement 
of funds was proper.  

11.  Entitlement to an effective date earlier than March 1, 
2007 for the grant of basic eligibility for Dependents' 
Educational Assistance benefits pursuant to 38 U.S.C.A., 
chapter 35.  

[The issues of entitlement to an increased rating for 
service-connected PTSD, a total disability rating based on 
individual unemployability, and payment of attorney fees from 
past-due benefits awarded the veteran by reason of the grant 
of service connection for bilateral hearing loss and 
tinnitus) will be the subjects of separate decisions by the 
Board.]  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina.  In a July 2006 decision, the RO, in 
pertinent part, granted service connection for bilateral 
hearing loss (30%, from December 14, 2004) and tinnitus (10%, 
from April 11, 2006).  In March 2007 determination, the RO 
denied service connection for a cardiovascular disorder, 
asserted to be secondary to the service-connected PTSD; 
residuals of a cerebrovascular accident, asserted to be 
secondary to the service-connected PTSD; a respiratory 
disorder; a gastrointestinal disorder; pneumonia, asserted to 
be secondary to the service-connected PTSD; hypothyroidism; 
and a disability manifested by hyperlipidemia.  In addition, 
the RO determined that the veteran remained incompetent to 
handle disbursement of funds and granted basic eligibility 
for Dependents' Educational Assistance benefits pursuant to 
38 U.S.C.A., chapter 35, effective from March 1, 2007.  

During the current appeal, and specifically by a September 
2007 rating action, the RO awarded an increased evaluation of 
50%, effective from March 1, 2007, for the service-connected 
bilateral hearing loss.  

The claim for service connection for a gastrointestinal 
disorder will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected PTSD did not cause or aggravate any 
current cardiovascular disorder.  

2.  The service-connected PTSD did not cause or aggravate a 
cerebrovascular accident.  

3.  The veteran did not exhibit a respiratory disorder in 
service or until many years thereafter, and his diagnosed 
respiratory disability is not associated in any way with his 
active military duty.  

4.  The service-connected PTSD did not cause or aggravate 
pneumonia.  

5.  The veteran did not exhibit hypothyroidism in service or 
until many years thereafter, and this disorder is not 
associated in any with his active military duty.  

6.  The veteran does not have a disability manifested by 
hyperlipidemia that is associated with his active military 
duty.  

7.  Audiometric test results conducted between December 14, 
2004 and February 28, 2007 corresponded to numeric 
designations no worse than Level VII for each ear.  

8.  Audiometric test results completed since March 1, 2007 
correspond to numeric designations no worse than Level VIII 
for each ear.  

9.  The veteran's service-connected bilateral tinnitus is 
assigned a single 10% rating, which is the maximum evaluation 
authorized under Diagnostic Code 6260.  

10.  The veteran currently lacks the mental capacity to 
contract or to manage his affairs, including disbursement of 
funds, without limitation.  

11.  The veteran became permanently and totally disabled as a 
result of his service-connected PTSD, effective March 1, 
2007.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder is not proximately due to or 
the result of the service-connected PTSD.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2007).  

2.  A cerebrovascular accident is not proximately due to or 
the result of the service-connected PTSD.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2007).  

3.  A respiratory disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

4.  Pneumonia is not proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).  

5.  Hypothyroidism was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  




6.  A disability manifested by hyperlipidemia was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

7.  The criteria for an initial disability rating of 40%, but 
no higher, between December 14, 2004 and February 28, 2007 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100, and 
§ 4.86 (2007).  

8.  The criteria for an initial disability rating greater 
than 50% since March 1, 2007 for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100, and § 4.86 (2007).  

9.  The law precludes assignment of a single disability 
rating greater than 10% for bilateral tinnitus, including 
separate compensable evaluations for tinnitus in each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
Diagnostic Code 6260 (2007).  

10.  The finding of incompetency to handle disbursement of 
funds was proper.  38 U.S.C.A. § 501(a) (West 2002); 
38 C.F.R. § 3.353 (2007).  

11.  The criteria for an effective date earlier than March 1, 
2007 for the grant of basic eligibility for Dependents' 
Educational Assistance benefits pursuant to 38 U.S.C.A., 
chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 3510, 
3512 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807(a), 
21.3021, 21.3030, 21.3040, 21.3041.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Service Connection Claims

May 2005, October 2005, and July 2006 letters notified the 
veteran of the criteria for the service connection claims 
adjudicated in this decision.  In addition, the 
correspondence informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The July 2006 letter, as well as a March 2006 document, 
notified the veteran of the type of evidence necessary to 
establish the degree of disability (element #4) and an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  In any event, as the Board will discuss in the 
following decision, the criteria for the service connection 
claims adjudicated in this decision have not been met.  Thus, 
no ratings, or effective dates, will be assigned, and there 
can be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, these letters were issued prior to the initial 
adjudications (and denials) of the service connection claims 
in July 2006 and March 2007.  As such, the timing 
requirements of the VCAA notification, with respect to these 
issues, have been met.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

		2.  Increased Rating Claim-Bilateral Hearing Loss

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's claim for an increased rating for his 
service-connected bilateral hearing loss essentially falls 
within this fact pattern.  Following receipt of notification 
of the grant of service connection for bilateral hearing 
loss, the veteran perfected a timely appeal of the initially 
assigned 30% evaluation for this disorder.  [Although a 50% 
rating has been granted for this disability, that evaluation 
(which is clearly less than the total schedular evaluation 
that may be awarded for hearing loss) was made effective only 
to March 1, 2007 rather than the beginning of the appeal 
period (December 14, 2004) .  As the veteran has not 
withdrawn his appeal, his increased rating claim for his 
service-connected bilateral hearing loss remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).]  Clearly, 
no section 5103(a) notice is required for the veteran's claim 
for an increased rating for his service-connected bilateral 
hearing loss.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the July 2006 
notification of the rating decision dated earlier that month 
as well as the September 2007 statement of the case (SOC)] 
that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial rating claim adjudicated in this decision is 
required.  

		3.  Increased Rating Claim-Tinnitus

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); & 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter).  

As the Board will discuss in the following decision, a 
disability rating greater than 10% for service-connected 
bilateral tinnitus (to include separate compensable ratings 
for tinnitus in each ear) is not warranted as a matter of 
law.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2007) (which stipulates that only a single evaluation for 
recurrent tinnitus will be assigned-whether the sound is 
perceived in one ear, both ears, or in the head).  As such, 
any further discussion of the VCAA with respect to the 
veteran's tinnitus claim in the present case is not 
necessary.  


		4.  Competency

The Court has specifically held that the notice and duty to 
assist provisions of the VCAA do not apply to competency 
determinations.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  As such, any further discussion of the VCAA with 
respect to the competency issue in the present case is not 
necessary.  

		5.  Earlier Effective Date-Chapter 35 Benefits

As previously noted herein, VCAA notice is not required under 
circumstances where an underlying claim is granted, and the 
claimant files an appeal as to the initially assigned 
effective date of that award.  See Dingess v. Nicholson, 
19 Vet. App. at 491.  Rather, under such circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's earlier effective date claim for the 
grant of his Chapter 35 benefits essentially falls within 
this fact pattern.  Following receipt of notification of the 
grant of basic eligibility for Dependents' Educational 
Assistance benefits pursuant to 38 U.S.C.A., chapter 35, the 
veteran perfected a timely appeal of the initially assigned 
day of March 1, 2007 as the effective date of this award.  As 
the veteran has not withdrawn his appeal, this earlier 
effective date claim remains in appellate status, and no 
section 5103(a) notice is required for this downstream issue.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the July 2006 
notification of the rating decision dated earlier that month 
as well as the September 2007 statement of the case (SOC)] 
that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the earlier effective date claim adjudicated in this 
decision is required.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  He has 
been accorded several thorough and pertinent VA examinations.  

The veteran has not been accorded VA examinations pertinent 
to his hyperlipidemia and hypothyroid claims.  As the Board 
will discuss in the following decision, however, the claims 
folder contains no competent evidence of a diagnosis of a 
disability manifested by hyperlipidemia.  Without such 
evidence, service connection for a disability manifested by 
hyperlipidemia cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability, there can be no 
valid claim).  Further, service treatment records are 
negative for complaints of, treatment for, and findings of 
hypothyroidism.  In fact, the claims folder contains no 
competent evidence of such a disorder until many years after 
the veteran's separation from active military duty.  
Consequently, the Board concludes that a remand to accord the 
veteran VA examinations pertinent to these claims is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Further review of the claims folder indicates that, in May 
2008, the veteran, through his attorney, submitted additional 
medical records to the RO.  A waiver of such evidence by the 
agency of original jurisdiction (AOJ) did not accompany the 
records.  The RO forwarded the evidence to the Board without 
readjudicating the pertinent issues on appeal.  
Significantly, these documents confirm diagnoses for some of 
the disabilities for which service connection is currently 
being sought and, in so doing, reiterate findings previously 
associated with the claims folder.  As such, the Board finds 
that a remand to accord the RO an opportunity to readjudicate 
the service connection claims on appeal in light of this 
additional evidence is not warranted.  See 38 C.F.R. 
§ 19.31(b) (2007) (which stipulates that a supplemental 
statement of the case (SSOC) will be issued when the AOJ 
receives additional pertinent evidence after an SOC or the 
most recent SSOC has been issued).  

There is no suggestion in the current record that additional 
evidence, relevant to the issues adjudicated in this 
decision, exists and can be procured.  The veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  Thus, the Board concludes that no further 
evidentiary development is required.  The Board will, 
therefore, proceed to consider the issues on appeal, based on 
the evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

	A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2007); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

		1.  A Cardiovascular Disorder, Asserted To Be 
Secondary To The Service-Connected PTSD

Service treatment records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  
According to post-service medical records, in 1986 the 
veteran sustained the first of three myocardial infarctions.  
Subsequent medical reports reflect treatment for, and 
evaluation of, a cardiovascular disorder variously diagnosed 
as hypertension, congestive heart failure, atherosclerotic 
heart disease, and multi-vessel atherosclerotic coronary 
artery disease.  Pertinent surgical procedures included 
coronary artery bypass graft (in 1996) as well as a limited 
selective coronary angiography and a high-speed rotational 
atherectomy followed by a percutaneous transluminal coronary 
angioplasty (in November 1997).  

Following a March 2007 VA cardiovascular examination, the 
examiner diagnosed coronary artery disease, status post 
myocardial infarction, and hypertension.  Significantly, the 
examiner was unable to conclude that the veteran's 
cardiovascular disorder was due to, or in any way the result 
of, his service-connected PTSD.  In support of this 
statement, the examiner explained that "[n]o consensus 
opinion exists in the medical literature that links 
post-traumatic stress disorder to the development of coronary 
artery disease . . . [or] hypertension."  Further, the 
examiner (who had the opportunity to review the veteran's 
claims folder and medical records) determined that such 
documents indicated that the onset of the veteran's coronary 
artery disease and hypertension predated the diagnoses and 
treatment of his PTSD "by decades."  

Significantly, the claims folder contains no competent 
evidence refuting the March 2007 VA examiner's opinion.  As 
such, the Board must conclude that a clear preponderance of 
the competent evidence of record supports the conclusion that 
the veteran's currently diagosed cardiovascular disorders are 
not associated with his service-connected PTSD.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a cardiovascular 
disorder, asserted to be secondary to the service-connected 
PTSD, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

		2.  Residuals Of A Cerebrovascular Accident, 
Asserted To Be Secondary To The Service-Connected PTSD

Service treatment records are negative for complaints of, 
treatment for, or findings of a cerebrovascular accident.  
According to post-service medical reports, the veteran had 
had strokes several months prior to an August 2001 VA 
outpatient treatment session and several months before a June 
2002 VA outpatient treatment session.  

Following a March 2007 VA brain and spinal cord examination, 
the examiner diagnosed cerebrovascular ischemic episodes 
manifested by moderate ataxia, severe right and left 
disorientation, deafness, and confusion.  Further, the 
examiner expressed his opinion that this disability was the 
result of "prolonged generalized atherosclerosis 
superimposed on a borderline intellect."  

Significantly, the claims folder contains no competent 
evidence refuting the March 2007 VA examiner's opinion.  As 
the claims folder contains no competent evidence that the 
veteran's service-connected PTSD caused or aggravated his 
cerebrovascular accidents, the Board must conclude that a 
clear preponderance of the competent evidence of record 
supports the conclusion that the veteran's currently 
diagnosed cerebrovascular ischemic episodes are not 
associated with his service-connected PTSD.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for residuals of 
cerebrovascular accidents, asserted to be secondary to the 
service-connected PTSD, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

The Board has considered the March 2007 VA examiner's 
conclusion that the veteran's cerebrovascular ischemic 
episodes are the result of "prolonged generalized 
atherosclerosis superimposed on a borderline intellect."  
Significantly, however, as the Board has previously discussed 
in this decision, service connection is not warranted for a 
cardiovascular disorder.  As such, the March 2007 VA 
examiner's opinion cannot service as a basis upon which to 
grant the veteran's claim for service connection for 
residuals of a cerebrovascular accident on a secondary basis.  

		3.  A Respiratory Disorder

Service treatment records are negative for complaints of, 
treatment for, or findings of a respiratory disorder.  The 
November 1945 separation examination reflected normal lungs.  
Chest X-rays taken at that time showed no significant 
abnormalities.  

According to post-service medical reports, chest X-rays 
subsequently taken in October 1988 reflected clear lung 
fields.  Again, no active disease was shown.  

In November 1988, the veteran received private treatment for 
episodes of acute bronchitis since the previous month.  
Following a physical examination which demonstrated clear 
lungs, the treating physician provided an impression of 
resolved bronchitis.  Subsequent medical records reflect 
treatment for, and evaluation of, a respiratory disorder 
variously diagnosed as bronchitis, chronic obstructive 
pulmonary disorder, asthma, and emphysema.  

Significantly, at the March 2007 VA respiratory examination, 
the veteran admitted that he has experienced one to two 
episodes of the diagnosed bronchitis annually since he first 
developed pneumonia in 1988.  Of particular importance is the 
multi-year gap between the veteran's discharge from military 
service (in November 1945) and the first acknowledged 
symptoms in the late 1980s (a 40-year gap).  The veteran's 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

As noted above, the first competent evidence of respiratory 
pathology is dated more than 4 decades after the veteran's 
separation from active military duty.  Further, the claims 
folder contains no competent evidence of an association 
between the currently diagnosed respiratory disorder 
(characterized as bronchitis, chronic obstructive pulmonary 
disorder, asthma, and emphysema) and his active military 
duty.  Based on this evidentiary posture, the preponderance 
of the evidence is against the claim for service connection 
for a respiratory disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

		4.  Pneumonia, Asserted To Be Secondary To The 
Service-Connected PTSD

Service treatment records are negative for complaints of, 
treatment for, or findings of pneumonia.  According to 
post-service medical reports, in July 1986, the veteran was 
treated for left lower lobe pneumonia.  Subsequent medical 
records reflect continued treatment for, and evaluation of, 
bronchopneumonia and pneumonia.  

Following the March 2007 VA respiratory examination, the 
examiner diagnosed pneumonia.  The examiner, who had the 
opportunity to review the claims folder in conjunction with 
the examination, expressed his opinion that the veteran's 
pneumonia "is less likely than not related to or a direct . 
. . result of his post-traumatic stress disorder."  In 
support of this conclusion, the examiner explained that PTSD 
"does not cause pneumonia."  

Significantly, the claims folder contains no competent 
evidence refuting the March 2007 VA examiner's opinion.  As 
the claims folder contains no competent evidence that the 
veteran's service-connected PTSD caused or aggravated his 
pneumonia, the Board must conclude that a clear preponderance 
of the competent evidence of record supports the conclusion 
that the veteran's currently diagosed pneumonia is not 
associated with his service-connected PTSD.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for pneumonia, 
asserted to be secondary to the service-connected PTSD, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

		5.  A Hypothyroid Disorder

Service treatment records are negative for complaints of, 
treatment for, or findings of hypothyroidism.  Post-service 
medical records dated in 2006 indicate that the veteran was 
taking medication for hypothyroidism.  

Of particular importance is the multi-year gap between the 
veteran's discharge from military service (in November 1945) 
and the first acknowledged symptoms of hypothyroidism in the 
2006 (a 60-year gap).  The veteran's silence, when otherwise 
reporting his past medical history constitutes negative 
evidence.  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

As noted above, the first competent evidence of thyroid 
pathology is dated more than 6 decades after the veteran's 
separation from active military duty.  Further, the claims 
folder contains no competent evidence of an association 
between the currently diagnosed hypothyroidism and the 
veteran's active military duty.  Based on this evidentiary 
posture, the preponderance of the evidence is against the 
claim for service connection for hypothyroidism.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		6.  A Disability Manifested By Hyperlipidemia

Service treatment records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
hyperlipidemia.  Post-service medical reports indicate that 
the hyperlipidemia was first shown on laboratory testing in 
1989.  Subsequent medical records reflect continued findings 
of hyperlipidemia.  

Significantly, as the service, and post-service, medical 
evidence illustrate, the claims folder contains no competent 
evidence of a diagnosed disability manifested by 
hyperlipidemia associated with the veteran's active military 
duty.  Based on this evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for a disability manifested by 
hyperlipidemia.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in which the Court held that, in the absence of 
proof of a present disability, there can be no valid claim).  
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  Increased Rating Claims

		1.  Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the July 2006 rating action, the RO 
granted service connection, and awarded a 30% evaluation 
effective from December 14, 2004, for bilateral hearing loss.  
During the current appeal, and specifically by the September 
2007 decision, the RO awarded a 50% evaluation, effective 
from March 1, 2007, for this service-connected disability.  
The veteran's service-connected bilateral hearing loss 
remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2007) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) & (h) (2007).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than evaluations assigned 
throughout the appeal period indicate.  He is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

			a.  December 14, 2004 to February 28, 2007

A December 2005 private medical record includes an impression 
of profound sensorineural hearing loss with profound loss of 
speech discrimination.  The specific puretone thresholds were 
not, however, provided.  

Audiometric testing completed in April 2006 revealed puretone 
thresholds of 65, 65, 80, and 90 decibels in the veteran's 
right ear and 65, 70, 90, and 105 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 75 decibels for his right ear 
and 82.5 decibels for his left ear.  The examiner noted that 
the veteran's speech recognition scores were unreliable.  

Applying 38 C.F.R. § 4.85, Table VIA to these results, the 
veteran has numeric designations of VI for his right ear and 
VII for his left ear.  See also 38 C.F.R. § 4.85(c) (2007).  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a 30% disability rating for the veteran's 
service-connected bilateral hearing loss is warranted based 
on these objective evaluation findings.  

Additional audiometric testing completed in May 2006 revealed 
puretone thresholds of 75, 75, 85, and 95 decibels in the 
veteran's right ear and 70, 80, 90, and 100 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
82.5 decibels for his right ear and 85 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 75% correct in each ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the veteran has numeric 
designations of VII for each ear.  Application of 38 C.F.R. 
§ 4.85, Table VII results in a finding that a 40% disability 
rating for the veteran's service-connected bilateral hearing 
loss is warranted based on these objective evaluation 
findings.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the April and May 2006 audiological 
examinations in the present case.  The audiometric results 
shown at those examinations, however, do not support a 
finding greater than the 40% rating awarded by this current 
decision.  See 38 C.F.R. § 4.86 (2007).  

			b.  Since March 1, 2007

Audiometric testing completed on March 1, 2007 revealed 
puretone thresholds of 85, 85, 85, and 100 decibels in the 
veteran's right ear and 75, 75, 85, and 100 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
88.75 decibels for his right ear and 83.75 decibels for his 
left ear.  The examiner noted that the veteran's speech 
recognition scores could not be tested.  

Applying 38 C.F.R. § 4.85, Table VIA to these results, the 
veteran has numeric designations of VIII for each ear.  See 
also 38 C.F.R. § 4.85(c) (2007).  Application of 38 C.F.R. 
§ 4.85, Table VII results in a finding that a 50% disability 
rating for the veteran's service-connected bilateral hearing 
loss is warranted based on these objective evaluation 
findings.  

The Board has considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the March 2007 audiological examination.  
The audiometric findings shown at that time, however, do not 
warrant a disability rating greater than 50% for the 
veteran's bilateral hearing loss since March 1, 2007.  

At no time since March 1, 2007 has the veteran's hearing 
impairment corresponded to a numeric designation greater than 
Level VIII for either ear.  The Board concludes, therefore, 
that an initial schedular disability evaluation greater than 
50% for the service-connected bilateral hearing loss since 
March 1, 2007 cannot be granted.  See, 38 C.F.R. § 4.7 & 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100, 
and § 4.86 (2007).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to an 
initial disability rating greater than 50% for 
service-connected bilateral hearing loss since March 1, 2007.  

			c.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected bilateral hearing loss any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
bilateral hearing loss has required hospitalization or 
resulted in marked interference with employment at any time 
during the current appeal.  In this regard, the Board 
acknowledges that an April 2005 VA examiner concluded that 
the veteran's unemployability was due, not only to his PTSD, 
but was also associated with "the status of his heart, 
dementia, . . . hearing [impairment], and COPD."  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the veteran's bilateral hearing loss 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected bilateral hearing loss for any time during 
the current appeal.  

		2.  Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

In July 2006 in the present case, the RO granted service 
connection for bilateral tinnitus and awarded a compensable 
evaluation of 10%, effective from April 2006, for this 
disorder.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  This diagnostic code was revised effective 
June 13, 2003.  The revisions were intended to codify VA's 
longstanding practice of assigning a single 10% evaluation 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear or both ears, or in the head.  See Schedule 
for Rating Disabilities:  Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).  This diagnostic code has not 
changed and continues to stipulate that only a single 
evaluation for recurrent tinnitus will be assigned-whether 
the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2007).  

Clearly, there is no legal basis upon which to award the 
veteran in the present case a single disability rating 
greater than 10% for his service-connected bilateral tinnitus 
or separate compensable evaluations for tinnitus in each ear.  
Accordingly, the veteran's tinnitus claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

	C.  Propriety Of Finding Of Incompetency To Handle 
Disbursement Of Funds

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his, or her, affairs, including the 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).  See also 38 C.F.R. § 3.102.  

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. 
§ 3.353(c).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran currently lacks the mental capacity to contract or to 
manage his affairs, including disbursement of funds, without 
limitation and that he is, therefore, not competent to handle 
the disbursement of VA benefits.  The agency of original 
jurisdiction's (AOJ's) finding that the veteran is 
incompetent for VA benefit purposes is proper.  

In the appealed March 2007 rating action, the RO confirmed a 
finding of incompetency.  As such, the veteran has been 
considered to be incompetent to handle the disbursement of VA 
funds since August 2, 2005.  

At an April 2005 VA PTSD examination, the examiner noted that 
the veteran has a 1st grade education and can write his name 
but is otherwise illiterate.  In addition, the veteran 
exhibited impairment of cognitive functioning and some memory 
deficits.  Based on the veteran's illiteracy and memory 
impairment, the examiner concluded that the veteran was not 
capable of managing his own VA financial matters.  

At a March 2007 VA PTSD examination, this same examiner 
reiterated that the veteran, who has a 1st grade education, 
could write his name but was otherwise illiterate.  A mental 
evaluation completed in March 2007 showed that the veteran 
had impaired insight, judgment, and intellectual capacity.  
Significantly, the examiner explained that, since he had last 
evaluated the veteran in 2005, "the veteran's condition . . 
. deteriorated," and his cognitive functioning had worsened.  
As such, the examiner concluded that the veteran was not 
capable of managing his own financial affairs.  

The veteran has submitted no medical evidence refuting this 
VA physician's opinion.  Therefore, the Board concludes that 
the medical evidence is clear, convincing, and leaves no 
doubt as to the veteran's incompetency.  As such, the 
preponderance of the evidence is against his claim, and the 
AOJ's finding of incompetency is proper.  

	D.  Effective Date Earlier Than March 1, 2007 For The 
Grant Of Basic Eligibility For Dependents' Educational 
Assistance Benefits Pursuant To 38 U.S.C.A., Chapter 35

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable or died in service and the 
veteran has a permanent total service-connected disability, a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.  

The record in the present case is clear.  By the March 2007 
rating action, and as discussed in further detail in the SSOC 
issued in the following month, the veteran was found to be 
permanently and totally disabled as a result of his 
service-connected PTSD, effective from March 1, 2007.  
Consequently-and by the March 2007 decision, the RO granted 
Chapter 35 benefits, effective from March 1, 2007, the date 
that the veteran became permanently and totally disabled as a 
result of his service-connected PTSD.  

As the Board has found (by separate decision), competent 
evidence of record does not support the criteria for a 
disability rating greater than 30% for the veteran's 
service-connected PTSD prior to March 1, 2007.  There is, 
therefore, no basis upon which to grant an effective date 
prior to March 1, 2007 for the award of basic eligibility for 
Chapter 35 Dependents' Educational Assistance benefits.  


ORDER

Service connection for a cardiovascular disorder, asserted to 
be secondary to the service-connected PTSD, is denied.  

Service connection for residuals of a cerebrovascular 
accident, asserted to be secondary to the service-connected 
PTSD, is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for pneumonia, asserted to be secondary to 
the service-connected PTSD, is denied.  

Service connection for a hypothyroid disorder is denied.  

Service connection for a disability manifested by 
hyperlipidemia is denied.  

An initial increased rating of 40% from December 14, 2004 to 
February 28, 2007 for bilateral hearing loss is granted, 
subject to the regulations governing the award of monetary 
benefits.  

An initial increased rating greater than 50% since March 1, 
2007 for bilateral hearing loss is denied.  

An initial disability rating greater than 10% for bilateral 
tinnitus, to include separate compensable evaluations for 
tinnitus in each ear, is denied.  


The finding of incompetency to handle disbursement of funds 
was proper.  

An effective date earlier than March 1, 2007 for the grant of 
basic eligibility for Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A., chapter 35 is denied.  


REMAND

Service treatment records indicate that, in May 1945, the 
veteran was treated for acute gastroenteritis.  Initial 
post-service medical records reflect treatment for a 
psychophysiologic gastrointestinal reaction (in October and 
December 1962 and September 1971) as well as colitis (in 
August 1971).  Subsequent medical reports reflect continued 
treatment for, and evaluation of, a gastrointestinal disorder 
variously diagnosed as Crohn's colitis, small distal 
esophageal erosions associated with a small hiatal hernia, 
Crohn's disease, and gastroesophageal reflux disease.  

Significantly, the veteran has not been accorded a VA 
examination relevant to his gastrointestinal disorder claim.  
In light of the in-service gastrointestinal complaints, as 
well as the post-service gastrointestinal diagnoses, the 
Board concludes that a remand of this issue is necessary.  On 
remand, the veteran should be accorded a VA examination to 
determine the nature, extent, and etiology of his diagnosed 
gastrointestinal disorder(s).  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  


Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Furnish the veteran a corrective 
VCAA notice letter with regard to issue 
of entitlement to service connection 
for a gastrointestinal disorder, on a 
direct basis and as secondary to the 
service-connected PTSD.  The 
notification letter should fully comply 
with, and satisfy, the provisions of 
the VCAA.  

2.  Thereafter, schedule the veteran 
for a VA gastrointestinal examination 
to determine the nature, extent, and 
etiology of his gastrointestinal 
disorder(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any gastrointestinal disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (e.g., 
a 50 percent probability or greater) 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service.  Also, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or 
greater) that any currently diagnosed 
gastrointestinal disorder is related 
to, or aggravated by, the 
service-connected PTSD.  Complete 
rationale should be given for all 
opinions reached.  

3.  Following completion of the above, 
the issue of entitlement to service 
connection for a gastrointestinal 
disorder, on a direct basis and as 
secondary to the service-connected 
PTSD, should be re-adjudicated.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


